                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                   3:16-cv-558-MOC
                               (3:12-cr-13-MOC-DCK-3)

TIMOTHY JAMES DONAHUE,              )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                             ORDER OF INSTRUCTIONS
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1).

       In its Order disposing of Petitioner’s § 2255 Motion to Vacate, the Court has taken judicial

notice of the “as given” jury instructions that are part of the Court’s file, although they were never

electronically docketed in CM-ECF in the criminal case. The Clerk of Court is hereby directed to

make this document a part of the record in the instant case. It is thereupon

       ORDERED AND ADJUDGED that the Clerk of Court shall cause the attached document

to be made a part of the record in the instant case.




                                          Signed: April 9, 2019
